22



          OFFICE     OF    THE      AlTORNEY       GENERAL         OF   TEXAS
                                       AUSTIN
GROVER   SELLERS
ATTORNEY GENERAL




                                                               tbe rbots mbjeet mt-
                                                                                           ---.

                                                   idons ot Iioun Joint
                                                  eb ia berqto rttmbed,
                                                   roted by I major5ty
                                                  . De 1946, 814 l b ear-
                                        t&o       are Uedreua to wt8ke
                                 news I     tmat     pu     wfll    answer   tbs


                                    pinian, 8oeaming the Con-stitg-
                              t In quemtfon pammes~ till     tbb
            gaeut      menberm of the Le&Lal~ture be entitYed
            to   reoeito    thilr     per   &la     lmdar    the    same,   ikop
            utd after Aquat SW A- De 1945, relprdle88 of
            rbothor any rpproprht-loa im umle by #lo pres-
            ent tegialrtrrm or notr

          Sootion 24, as the 6ame ie~prapnssd to be amended by
Howme Joint Reaolutlon Uo. 11, ie as follot~:
                                                                                                                       23




                   •Ha~rm          af       the beghlatam                    aball reedvo


            . faWIiti4mtetb*par4lrth~member*
        es roll noam #hall k entit1.dte milw#e la
        #pillato an8 tetnmin ftem the aeat of @w*rn-
        malt, whiab mlleef;: &I not a0eW   Two Dellarm
        am4 8lfty           Nuta        (     .a01    tar     web            tiventi-ii+*
        (66) rilem~ tbe dieknee                         to be aapltod                       by the
        seate0t          ma-at              dlreet s-oat0          or        tzwe3          by Ima,
        nprdlomm ?f r&llrajm or water roM.em1 and tha
        0aptrellw~oi                th0       Stmte ah813 prom                              and pre-
        wwo         8    table et aistauoaqto each 0eunt~'wat,
        new or ber88ftet to be ea8al4lieh~;    and W ruab
        tmblo tba dlwjje or eaob Mber       altall be p&Id)
        bit lsemedber *all br ontitled $0 mileoga for
        anye%tra~aemalon   tbatma~beaallodritWn         ene
        dot afkr the adj eumment   et any regular    ot eall-
        od ‘wralon*’


                   We b86 to        8UViw            tbet la oar               opialons         in the oroat
ttieBuembeut    propoBeab7 aoare soiat lhmlutlw 80. 11 *o
dull rote& and tbe reaalt thereof regulorlj declared, it
wtlf  tbeteupen hewma bmed~atel~ offeotire  an the mpreae
18~ at the Utate, and tlmt from arid aitor mcb effeaMve
d8k  tbo rerbece ef the LegiuYature Ml3 bcentitled to m-
 oelvi ftem t&o ukte                    Tteamuty       a pr dia                     of      910.00 pet daj
atutzng their tenute of OfMao, telpM?dt~ew of whether a nyl$I-
~ro?rSmtion  lm lade'by the pteaent Ledalatuto  thoretet.

                                    slatire probably
                   mlileed,thepree4ntLo               ha. nt#
power to       am&4 au appropriation,
                                 r tboa@ tlrrt  la 8 qaemtlon
wo need mot to deelde) beoaun it    is iundweutal that ~no
mm    ny be p&l froa the Hate Troauury “to lar lndlrldualr
on a 018&m, real or protended, whea the aasm &all not have
‘b een p a wide& fo r b y pte-exlatln~tar- * l l” - Const.  Ueo .
 4 4 . Ala - III. .Amrmfng,    tErofote, that the present Le@m18-
 tnte   wltt       ad jonm         ptlor to tha eteotlon to be held tipon the
 propownY         anmOnmnt,          it wo uldlppeat that theta oeutd ho no pre-
 exlating         tr     to carppert auoh pteaently-wde                                     appropriation.

                   In Pott        Votth Caratrf Club                     1.       Sbeppar&          83 8.   V.   (3)
 660,   the       Suptome        Coutt amid!


                   “It     la uettted           BU the       tar        nf     thla         State
        that under the providonr                            bt Section 44 of Artl-
                                                                             24
Honorable M. B. Morgan - p8ge 3



       010 t of bar State Qonstitution,  the Lsglslature
       ia prehlblted from approptiatl.ng State money to
       any Individual on amy alaim tmloam at tbo very
       the the appropriationia ma&e theta 10 already
       ln Korea seme pm-Ulmtfng valid law aonmtltu-
 3     tlng.tRo ol*ls tbi qproprlatlen la mdo te pay
       a Ia@ mnd~ralid ebllgatlomlgainet the Stato.'
ueoa
           8at31       BlaoMt COO '1.State, 185 80 ll~(2)
                   .
           .11ethllig
                   re~hqe      shall be c+omtvuedl
                             said                  a'lndl~tlng
amb per dfe~ w8Id la q     event be lotually paid until tbarg
bad been be ~approprlatioa by the Loglslatme. Bowover, whet&or
lI!rppreprirtionbad been made er no~tmembers would be entitled
%o tooelre waxy%nts from the %mpttoller            ior    mob oempemation,
same to be psld after     an 8pproprlatlontbereforhad be& made.
mea




                                    Vet7   ttuly         ynn-a
                                ATTORNRY GlDERAL OF          TEXAS